Citation Nr: 1750998	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-61 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss, and if so, whether service connection may be granted.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral tinnitus, and if so, whether service connection may be granted.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to evaluation of chronic renal dysfunction with hypertension, status post left nephrectomy with residual scar currently evaluated as 60 percent disabling.

5.  Entitlement to an earlier effective, before November 11, 2013, for 60 percent evaluation for chronic renal dysfunction with hypertension, status post left nephrectomy with residual scar.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to May 1980.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2014 and January 2015 rating decision from the Department of Veterans (VA) Regional Office (RO) in San Diego, California.  
 
An April 2017 rating decision granted service connection for depressive disorder and assigned a 70 percent disability rating effective September 25, 2014.  As this represents a full grant of the benefits sought, that service connection issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Board notes that the issue of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record indicates that the Veteran and his attorney have raised the issue of TDIU.  Accordingly, the Board finds that a TDIU claim has been raised as part of the above-captioned claim for increased rating, and therefore, it has been added to the title page. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).



FINDINGS OF FACT

1. The Veteran's original claims of entitlement to service connection for bilateral hearing loss and tinnitus were denied in a September 2013 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights, he did not perfect an appeal, nor did he submit new and material evidence within one year of that decision.

2.  Evidence received since the September 2013 rating decision does not relate to unestablished facts regarding the Veteran's service connection claims for bilateral hearing loss and tinnitus and does not raise a reasonable possibility of substantiating those claims.

3.  The Veteran has no current diagnosis for erectile dysfunction, and even if erectile dysfunction was present there is no suggestion that it is related to service or a service-connected disability.  

4.  Prior to May 8, 2014, and since December 15, 2014, the Veteran's service-connected chronic renal dysfunction with hypertension, status post left nephrectomy with residual scar manifested with stable blood urea nitrogen (BUN) and creatinine diagnostic results and did not more nearly approximate generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

5.  From May 8, 2014 to December 14, 2014, the service-connected chronic renal dysfunction with hypertension, status post left nephrectomy with residual scar manifested with lethargy, weakness, and anorexia.  

6.  The Veteran's claim for an increased rating in excess of 30 percent for chronic renal dysfunction with hypertension, status post left nephrectomy with residual scar was denied in a September 2012 statement of the case; he was notified of this decision and his appellate rights but did not perfect an appeal or submit new and material evidence within one year of the notification of that decision.

7.  On December 9, 2013 the RO received the Veteran's intention to preserve an effective date pertaining to the current claim for increased rating for service-connected chronic renal dysfunction with hypertension, status post left nephrectomy with residual scar.

8.  The probative evidence of record demonstrates that the Veteran has been unable to secure or follow substantially gainful employment as a result of his service-connected disabilities since January 1, 2014.


CONCLUSIONS OF LAW

1.  The September 2013 rating decision that denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C. § 7105 (2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2013); currently 38 U.S.C. § 7105 (2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has not been received to reopen the service connection claims for bilateral hearing loss and tinnitus.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for establishing service connection for erectile dysfunction have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria for a rating in excess of 60 percent for chronic renal dysfunction with hypertension, status post left nephrectomy with residual scar have not been met prior to May 8, 2014 or since December 15, 2014.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.115b, Diagnostic Code 7500 (2017).

5.  The criteria for a rating of 80 percent, but no higher, for chronic renal dysfunction with hypertension, status post left nephrectomy with residual scar were met from May 8, 2014 to December 14, 2014.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.115b, Diagnostic Code 7500 (2017).

6.  The criteria for an effective date earlier than November 11, 2013 for a 60 percent evaluation for chronic renal dysfunction with hypertension, status post left nephrectomy with residual scar are not met.  38 U.S.C. § 5110 (2014); 38 C.F.R. §§ 3.155, 3.400 (2017).

7.  The criteria for entitlement to a TDIU have been met since January 1, 2014.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not been afforded a VA examination in connection with his service connection claim for erectile dysfunction.  Service treatment records and VA treatment records are absent evidence of complaints or treatment for erectile dysfunction.  The Veteran has not submitted evidence of a current disability or described any persistent or recurrent symptoms of erectile dysfunction, he merely filed a claim for service connection for erectile dysfunction.  

As there is no competent evidence of a current erectile dysfunction disability, persistent or recurrent symptoms of such disability, or an indication that a current erectile dysfunction disability may be related to service, the Board finds that a VA examination is not necessary to decide the claim.  38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
 
Neither the Veteran nor his attorney has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


	New and Material Evidence

In October 2013 the RO notified the Veteran of its September 2013 decision to deny his service connection claims for bilateral hearing loss and tinnitus, finding that the claimed disabilities were not incurred in or caused by service.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of notification of the decision.  Therefore, the October 2013 rating decision is final.  See 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  The credibility of the evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for reopening is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The evidence received since the September 2013 rating decision includes the Veteran's renewed assertion that service connection is warranted for hearing loss and tinnitus.  As there is no new, non-cumulative evidence suggesting a relationship between service and hearing loss and tinnitus, the Board concludes that new and material evidence has not been received to reopen the Veteran's claims.



	Service Connection

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2017).

The evidence of record does not show a current diagnosis for erectile dysfunction.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

While the Veteran is competent to report the symptoms he experiences, he is not competent to diagnose erectile dysfunction as he has not been shown to have the medical training necessary to do so.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Even assuming the Veteran were competent to diagnose erectile dysfunction, in this case the Veteran simply wrote "ED" on a claims form and has not adequately described symptomatology that would lead to such a diagnosis.  In addition, there is no evidence, including lay statements, which suggests any erectile dysfunction is related to service or a service-connected disability.  For these reasons, the claim must be denied.  

	Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  

The Veteran's renal disability is evaluated under Diagnostic Code 7500, which instructs to rate as renal dysfunction if there is nephritis, infection, or pathology of the other.  38 C.F.R. § 4.115b.

To warrant a higher 80 percent rating for the renal disability the evidence would need to show persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Id.  Medical records, including examination results in December 2013, May 2014 and December 2014 reveal that throughout the appeal period BUN was no more than 25 and creatinine was stable and not higher than 1.4.  The December 2013 examiner noted there was no renal dysfunction, as did the December 2014 examiner who also added that the disease was in remission.  For the period prior to May 8, 2014 and since December 14, 2014, none of the other medical evidence, or the Veteran's lay statements, reflect that his renal disability manifested by persistent edema and albuminuria as evidenced by diagnostic results; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Id; Jandreau, 492 F.3d 1372.  As such, a rating in excess of 60 percent rating is not warranted for those periods.  

An 80 percent rating is warranted from May 8, 2014, the date of VA examination reflecting lethargy, weakness, and limitation of exertion due to renal dysfunction, to December 14, 2014, the day before VA examination showing that the disease was in remission and did not result in renal dysfunction.  A rating in excess of 80 percent is not warranted during this period as the Veteran did not require regular dialysis, as noted by the examiners, and he did not otherwise have markedly decreased function of the kidney or other organ systems.  See 38 C.F.R. § 4.115a (requirements for a 100 percent rating for renal dysfunction).  As explained above, a higher rating is not warranted based on findings related to albuminuria, BUN, or creatinine.  

The Board has also considered whether separate ratings could be assigned based on the associated hypertension and scars.  During the period on appeal, VA examinations reveal systolic and diastolic pressure of, at most 148 over 92.  The Veteran's scars were reported as non-painful and not unstable.  Cardiovascular and scar symptomatology associated with the renal disability is not otherwise shown by the medical evidence or the Veteran's statements.  Thus, a separate rating is not warranted.  

For the reasons stated above, a rating in excess of 60 percent is not warranted prior to May 8, 2014 or since December 15, 2014; however, between those dates an 80 percent but no higher rating is warranted.  

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

	Earlier Effective Date

The Veteran asserts that he is entitled to an effective date earlier than November 11, 2013 for a 60 percent evaluation for chronic renal dysfunction with hypertension, status post left nephrectomy with residual scar.

Generally, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  When an award of service connection is granted based upon new and material evidence received after a final disallowance of the prior claim, the effective date of such an award shall be the date of receipt of the Veteran's reopened claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  This informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155 (2014).

In March 2010 the RO continued the 30 percent rating for the Veteran's renal disability, the Veteran timely appealed and the RO issued a statement of the case in September 2012.  The Veteran did not file a substantive appeal, as such, the decision became final.  The record does not contain any communication received after the September 2012 statement of the case that could be construed as a formal or informal increased rating claim for the Veteran's service-connected renal disability until the December 9, 2013 statement filed to preserve an effective date to an entitlement to benefits, and a subsequent December 31, 2013 formal application.

The next issue is whether the evidence dated up to one year before November 11, 2013, shows that the criteria for a higher rating have been met.  38 C.F.R. § 3.400(o)(2).  Under the applicable law, a claimant may receive an effective date for an increased evaluation up to one year prior to the date of claim, if it is factually ascertainable that an increase in disability had occurred within the year preceding the claim.  38 U.S.C. § 5110(a) and (b)(2); 38 C.F.R. § 3.400(o)(1) and (2).  The record is absent evidence to show that an increase in the disability occurred within one-year prior to the Veteran filing his increased rating claim.  The increase was not based on newly received service department records.  38 C.F.R. § 3.156(c) (2017).  Accordingly, an effective date before November 11, 2013 for a 60 percent disability rating for service-connected chronic renal dysfunction with hypertension, status post left nephrectomy with residual scar is not warranted.  38 C.F.R. § 3.400(q)(2).

	TDIU

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  
38 C.F.R. § 4.16(a).

The Veteran has a 70 percent disability rating for depressive disorder from February 4, 2013 and a 60 percent disability rating for chronic renal dysfunction with hypertension, status post left nephrectomy with residual scar from November 11, 2013, thus the minimum schedular criteria for a TDIU are met.  The remaining question is whether the Veteran's service-connected disabilities are severe enough to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Veteran completed high school and attended college but was not able to graduate.  Military personnel records indicate he was as an aviation storekeeper.  After service the Veteran worked as a clerk for the United States Postal Service for thirty years.  

In May 2016 a private treatment provider reviewed the Veteran's claims file and reported that three or more days per month the Veteran would miss work and would need to leave early from the workplace as a result of his mental problems.  He reported that more than three days per month the Veteran would not be able to stay focused to complete simple repetitive tasks during a workday and that more than once per month the Veteran would respond in angry manner but would not become actually violent if subjected to the normal pressures and contrastive criticism at work.  The provider reported that the Veteran would be limited to standing, walking, and sitting less than two hours total in an eight hour day and lifting and carrying less than ten pounds due to his significant weakness and fatigue.  

The same month a different private treatment provider reported that the Veteran cannot sustain the stress from a competitive work environment or be expected to engage in gainful activity due to his depressive disorder secondary to his medical condition.  

In May 2017 a certified vocational evaluator reviewed the Veteran's claims file and discussed the literature that stated that most employers will tolerate variable rates of absence, but that the Veteran is not capable of what would be considered an acceptable absence rate due to his disabilities.  She further reported that the Veteran would likely exceed the acceptable rate for time spent off task due to concentration issues.  She concluded that the Veteran has a combination of physical and emotional conditions which interact in terms of severity level and that the major area of limitation appear to be mental and physical activity involved in sustained work, which is extremely limiting for the Veteran.

The Board finds that based on the entirety of the evidence, the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation consistent with his educational level and occupational experience, effective January 1, 2014, the date he stopped working full time for the postal service.  See Geib v. Shinseki, 733 F.3d 1350, 1354.  Therefore, resolving any doubt in favor of the Veteran, the Board finds that TDIU is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for bilateral hearing loss is not reopened.

As new and material evidence has not been received, the claim of entitlement to service connection for bilateral tinnitus is not reopened.

Service connection for erectile dysfunction is denied.

An evaluation in excess of 60 percent for chronic renal dysfunction with hypertension, status post left nephrectomy with residual scar is denied for the period prior to May 8, 2014 and since December 15, 2014.

An evaluation of 80 percent, but no higher, is granted for chronic renal dysfunction with hypertension, status post left nephrectomy with residual scar for the period from May 8, 2014 to December 14, 2014.  

Entitlement to an earlier effective date, before November 11, 2013, for the grant of a 60 percent evaluation for chronic renal dysfunction with hypertension, status post left nephrectomy with residual scar is denied.

Entitlement to a TDIU is granted effective January 1, 2014, subject to the laws and regulations governing the payment of monetary benefits. 




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


